


109 HR 5622 RH: Coral Reef Conservation Legacy Act

U.S. House of Representatives
2006-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 396
		109th CONGRESS
		2d Session
		H. R. 5622
		[Report No.
		  109–665]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 15, 2006
			Mr. Pombo introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		
			September 19, 2006
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on June 15, 2006
		
		A BILL
		To reauthorize the Coral Reef Conservation
		  Act of 2000, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Coral Reef Conservation Legacy Act
			 of 2006.
		2.Expansion of coral reef
			 conservation grants program
			(a)Project
			 diversitySection 204(d) of the Coral Reef Conservation Act of
			 2000 (16 U.S.C. 6403(d)) is amended by striking paragraph (3) and inserting the
			 following:
				
					(3)Remaining funds
				shall be awarded for—
						(A)projects (with
				priority given to community-based local action strategies) that address
				emerging priorities or threats, including international and territorial
				priorities, or threats identified by the Administrator in consultation with the
				Coral Reef Task Force; and
						(B)other appropriate
				projects, as determined by the Administrator, including monitoring and
				assessment, research, pollution reduction, education, and technical
				support.
						.
			(b)Approval
			 criteriaSection 204(g) of that Act (16 U.S.C. 6403(g)) is
			 amended—
				(1)by striking
			 or after the semicolon in paragraph (9);
				(2)by redesignating
			 paragraph (10) as paragraph (12); and
				(3)by inserting after
			 paragraph (9) the following:
					
						(10)activities
				designed to minimize the likelihood of damage to coral reefs, including the use
				of devices to minimize human impacts on coral reefs;
						(11)promoting and
				assisting entities to work with local communities, and all appropriate
				governmental and nongovernmental organizations, to support community-based
				planning and management initiatives for the protection of coral reef systems;
				or
						.
				3.Emergency response
			 actionsSection 206 of the
			 Coral Reef Conservation Act of 2000 (16 U.S.C. 6404) is amended to read as
			 follows:
			
				206.Emergency
				response actions
					(a)In
				generalThe Administrator and the Secretary of the Interior may
				each undertake or authorize action within areas under their administrative
				jurisdiction as necessary to prevent or minimize the destruction or loss of, or
				injury to, coral reefs or coral reef ecosystems from vessel impacts or other
				physical damage to coral reefs, including damage from unforeseen or
				disaster-related circumstances.
					(b)Actions
				authorizedAction authorized by subsection (a) includes vessel
				removal and emergency restabilization of the vessel and any impacted coral
				reef.
					(c)Partnering with
				other agenciesWhen possible, actions under this section
				should—
						(1)be conducted in
				partnership with other government agencies, including—
							(A)the Coast Guard,
				the Federal Emergency Management Agency, and the Corps of Engineers; and
							(B)agencies of States
				and territories of the United States; and
							(2)leverage resources
				of such other agencies, including funding or assistance authorized under other
				Federal
				laws.
						.
		4.Report to
			 CongressSection 208 of the
			 Coral Reef Conservation Act of 2000 (16 U.S.C. 6407) is amended to read as
			 follows:
			
				208.Reports to
				Congress
					(a)Implementation
				of strategyNot later than
				October 1, 2007, and every 3 years thereafter, the Administrator, in
				consultation with the United States Coral Reef Task Force, shall submit to the
				Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Resources of the House of Representatives a report describing all
				activities undertaken to implement the strategy, including—
						(1)a description of
				the funds obligated by each participating Federal agency to advance coral reef
				conservation during each of the 3 fiscal years next preceding the fiscal year
				in which the report is submitted;
						(2)a description of
				Federal interagency and cooperative efforts with States and United States
				territories to prevent or address overharvesting, coastal runoff, or other
				anthropogenic impacts on coral reefs, including projects undertaken with the
				Department of the Interior, Department of Agriculture, the Environmental
				Protection Agency, and the Army Corps of Engineers;
						(3)a description of
				Federal disaster response actions taken pursuant to the National Response Plan
				to address damage to coral reefs and coral reef ecosystems; and
						(4)an assessment of
				accomplishments under this Act and the effectiveness of management actions to
				address threats to coral reefs.
						(b)Condition of
				coral reefsNot later than October 1, 2008, and every 3 years
				thereafter, the Administrator, in consultation with the United States Coral
				Reef Task Force, shall submit to the Committees referred to in subsection (a)
				an assessment of the condition of United States coral
				reefs.
					.
		5.Fund; grants;
			 coordination; Task ForceThe
			 Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended—
			(1)by striking “organization
			 solely” and all that follows in section 205(a) (16 U.S.C. 6404(a)) and
			 inserting “organization—
				
					(1)to support
				partnerships between the public and private sectors that further the purposes
				of this Act and are consistent with the national coral reef strategy under
				section 203; and
					(2)to address
				emergency response actions under section
				206.
					;
			(2)by adding at the end of
			 section 205(b) (16 U.S.C. 6404(b)) the following: The organization is
			 encouraged to solicit funding and in-kind services from the private sector,
			 including nongovernmental organizations, for emergency response actions under
			 section 206 and for activities to prevent damage to coral reefs, including
			 activities described in section 210(b)(2).;
			(3)by striking the
			 grant program in section 205(c) (16 U.S.C. 6404(c)) and inserting
			 any grant program or emergency response action;
			(4)by redesignating sections
			 209 and 210 as sections 212 and 213, respectively; and
			(5)by inserting after
			 section 208 the following:
				
					209.Community-based
				planning grants
						(a)In
				generalThe Administrator may make a grant to any person that may
				submit a coral conservation proposal under section 204(e) to provide additional
				funds to such person to work with local communities and through appropriate
				Federal and State entities to prepare and implement plans for the increased
				protection of coral reef areas identified by the community and the best
				scientific information available as high priorities for focused attention. The
				plans shall—
							(1)support attainment
				of 1 or more of the criteria described in section 204(g);
							(2)be developed at
				the community level;
							(3)utilize
				watershed-based approaches;
							(4)provide for
				coordination with Federal and State experts and managers;
							(5)build upon local
				approaches or models, including traditional or island-based resource management
				concepts; and
							(6)compliment local
				action strategies or other regional plans for coral reef conservation.
							(b)Terms and
				conditionsThe provisions of subsections (b), (d), (f), and (h)
				of section 204 apply to grants under subsection (a), except that, for the
				purpose of applying section 204(b)(1) to grants under this section, 75
				percent shall be substituted for 50 percent.
						210.Regional
				coordination
						(a)In
				generalThe Administrator
				shall work in coordination and collaboration with other Federal agencies,
				States, and United States territorial governments to implement the strategies
				developed under section 203, including regional and local strategies, to
				address multiple threats to coral reefs and coral reef ecosystems such as
				coastal runoff, vessel impacts, and overharvesting.
						(b)Multiyear
				cooperative agreementsThe Administrator may enter into multiyear
				cooperative agreements with other Federal agencies, States and local
				governments, academic institutions, and nongovernmental organizations to carry
				out the activities of the national coral reef action strategy.
						211.United States
				Coral Reef Task Force
						(a)EstablishmentThere
				is hereby established the United States Coral Reef Task Force.
						(b)GoalThe
				goal of the Task Force shall be to lead, coordinate, and strengthen Federal
				Government actions to better preserve and protect coral reef ecosystems.
						(c)DutiesThe
				duties of the Task Force shall be—
							(1)to coordinate, in
				cooperation with State, territory, commonwealth, and local government partners,
				and nongovernmental partners if appropriate, activities regarding the mapping,
				monitoring, research, conservation, mitigation, restoration of coral reefs and
				coral reef ecosystems;
							(2)work with the
				Secretary of State and the Administrator of the Agency for International
				Development, and in coordination with the other members of the Task Force,
				to—
								(A)assess the United
				States role in international trade and protection of coral reef species;
				and
								(B)implement
				appropriate strategies and actions to promote conservation and sustainable use
				of coral reef resources worldwide.
								(d)Membership,
				generallyThe Task Force shall be comprised of—
							(1)the Secretary of
				Commerce, acting through the Administrator of the National Oceanic and
				Atmospheric Administration, and the Secretary of the Interior, who shall be
				co-chairs of the Task Force;
							(2)the Administrator
				of the Agency of International Development;
							(3)the Secretary of
				Agriculture;
							(4)the Secretary of
				Defense;
							(5)the Secretary of
				the Army, acting through the Corps of Engineers;
							(6)the Secretary of
				Homeland Security;
							(7)the Attorney
				General;
							(8)the Secretary of
				State;
							(9)the Secretary of
				Transportation;
							(10)the Administrator
				of the Environmental Protection Agency;
							(11)the Administrator
				of the National Aeronautics and Space Administration;
							(12)the Director of
				the National Science Foundation;
							(13)the Governor, or a
				representative of the Governor, of the Commonwealth of the Northern Mariana
				Islands;
							(14)the Governor, or
				a representative of the Governor, of the Commonwealth of Puerto Rico;
							(15)the Governor, or a
				representative of the Governor, of the State of Florida;
							(16)the Governor, or
				a representative of the Governor, of the State of Hawaii;
							(17)the Governor, or
				a representative of the Governor, of the Territory of Guam;
							(18)the Governor, or
				a representative of the Governor, of the Territory of American Samoa;
				and
							(19)the Governor, or
				a representative of the Governor, of the Virgin Islands.
							(e)Non-voting
				membersThe President, or a representative of the President, of
				each of the Freely Associated States of the Federated States of Micronesia, the
				Republic of the Marshall Islands, and the Republic of Palau may appoint a
				non-voting member of the Task Force.
						(f)Working
				groups
							(1)In
				generalThe co-chairs of the Task Force may establish working
				groups as necessary to meet the goals and duties of this Act. The Task Force
				may request the co-chairs to establish such a working group.
							(2)Participation by
				nongovernmental organizationsThe co-chairs may allow a
				nongovernmental organization to participate in such a working group.
							(g)FACAThe
				Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task
				Force.
						.
			6.Authorization of
			 appropriationsSection 212 of
			 the Coral Reef Conservation Act of 2000 (formerly 16 U.S.C. 6408), as
			 redesignated by section 6, is amended—
			(1)by amending subsection
			 (a) to read as follows:
				
					(a)
				In general
						(1)AuthorizationThere
				are authorized to be appropriated to carry out this title—
							(A)to the Secretary
				of Commerce, $30,000,000 for fiscal year 2008, $32,000,000 for fiscal year
				2009, and $34,000,000 for fiscal year 2010; and
							(B)to the Secretary
				of the Interior, $10,000,000 for each of fiscal years 2008 through 2010.
							(2)AllocationOf
				the amount authorized by this subsection for each of fiscal years 2008 through
				2010—
							(A)no less than 30
				percent shall be used for the grant program under section 204;
							(B)up to 10 percent
				shall be used for the Fund established under section 205;
							(C)$500,000 may be
				used by the Secretary of the Interior to support operations of the United
				States Coral Reef Task Force; and
							(D)$250,000 may be
				used by the Secretary of Commerce to support such
				operations.
							;
			(2)by striking
			 $1,000,000 in subsection (b) and inserting
			 $2,000,000;
			(3)by striking subsection
			 (c) and inserting the following:
				
					(c)Community-Based
				planning grantsThere is authorized to be appropriated to the
				Administrator to carry out section 209 the sum of $8,000,000 for fiscal years
				2008 through 2010, such sum to remain available until
				expended.
					;
				and
			(4)by striking subsection
			 (d).
			
	
		7.Funding
			 for marine science laboratory, coral reef research, and coastal ecology and
			 development
			(a)American Samoa
			 Community CollegeThere is authorized to be appropriated
			 $1,000,000 to the University of Hawaii Sea Grant College program to administer
			 a marine science laboratory for coral reef research and protection, and coastal
			 ecology and development, at the American Samoa Community College.
			(b)University of
			 GuamThere is authorized to be appropriated $1,000,000 to the
			 University of Guam for coral reef research and protection at the University of
			 Guam Marine Laboratory.
			
	
		September 19, 2006
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
